[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ORDER OF COMPLIANCE DIRECTED TO PLAINTIFF DODENHOFF
Counsel differ on their interpretation of their agreement relating to discovery which agreement was set forth before Judge Licari on September 24, 1990. I have construed the agreement as barring questions of William Dodenhoff which CT Page 39 relate to those present doings, earnings and merger plans which do not relate to the discharge of Mr. O'Brien and Mr. Lisi. After reviewing the portion of the transcript annexed to the defendant's brief, I have concluded the disputed questions are not barred by counsel's agreement. William Dodenhoff is directed to answer the questions at a renewed deposition.
GEORGE N. THIM, JUDGE